DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 07/24/2020.
Claims 1-25 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 14, and 20 each recite create one or more capabilities of a software container prior to issuance of a request to create the container, wherein the one or more capabilities are associated with a computational overhead that exceeds a first threshold and a memory overhead that does not exceed a second threshold; the meets and bounds of the emphasized wherein clause are indefinite because it is unclear what is required by the claim language as written. The limitation recites that the capabilities are “associated” with “a computational overhead” and “a memory overhead”, but there is no positively recited step or operation to measure or otherwise obtain the overheads nor a first threshold” and “a second threshold” but there is no positively recited step/operation of a comparison being made against the recited thresholds nor any indication that the thresholds are stored information/data that actually exists. Applicant’s as-filed Specification (AppSpec) similarly never describes a threshold being used in a comparison, and further does not provide any concrete example of a threshold value much less any method technique for deriving such a value. 
In view of AppSpec’s description (e.g. “Thus, FIG. 3 illustrates an example in which the subset of capabilities Xk . . . Xn out of the original set [X1, . . .Xn] are known to be expensive to create, but not expensive to keep around in memory (¶0029)…The solution is generalizable to other types of computationally expensive steps that are not memory or storage intensive” (¶0052), the language appears to essentially be a general characterization of the “capabilities” that are intended to be candidates for precreation.  
In view of AppSpec’s description (e.g. “Thus, FIG. 3 illustrates an example in which the subset of capabilities Xk . . . Xn out of the original set [X1, . . .Xn] are known to be expensive to create, but not expensive to keep around in memory (¶0029)…The solution is generalizable to other types of computationally expensive steps that are not memory or storage intensive” (¶0052), the language appears to essentially be a general characterization of the “capabilities” that are desirable targets for precreation; and thus represents a non-limiting statement of intended use/purpose. This interpretation is consistent with the limitation as written since the “wherein” clause does not limit the system/apparatus to a particular structure nor require a step/operation to be performed. 
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan et al. (Agile Cold Starts for Scalable Serverless).

Claims 1, 7, 14, and 20:
Mohan discloses the limitations as shown in the following rejections:
A computing system comprising: a network controller (inherent); a processor coupled to the network controller; and a memory coupled to the processor (Intel Xeon processor), the memory including a set of executable program instructions/[Claim 7] A semiconductor apparatus (Intel Xeon processor) comprising: one or more substrates (silicon of Xeon processor); and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic…the logic coupled to the one or more substrates (see at least pg. 2, § 3-3.1; pg. 4, § 5.1).
create one or more capabilities (container network endpoint/resources) of a software container (function container) prior to issuance of a request to create the container (see at least pg. 1, § 1, para. 3; pg. 4, § 5; § 5.1, para. 1-2; and § 5.2, para. 1; pg. 4, Fig. 5(a)).
wherein the one or more capabilities are associated with a computational overhead that exceeds a first threshold and a memory overhead that does not exceed a second threshold, subject matter is non-limiting intended use (see 112(b) rejections above). Mohan teaches intended use subject matter in at least pg. 5, disclosing that container network resource creation and initialization has exceeds/does not exceed implicit first/second threshold).  
intercept the request to create the software container (redirect normal container startup process) after creation of the one or more capabilities, and associate (attach/bind) the one or more capabilities with the software container (see at least pg. 4, § 5.1, para. 1-2; pg. 4, § 5.2, para. 2; pg. 3, Fig. 4; pg. 4, Fig. 5(b)). 

Claims 2, 3, 8, 9, 15, 16, 21 and 22:
Mohan discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 4; pg. 3, § 4, para. 1 and Fig. 4)  add the one or more capabilities to a pool of capabilities prior to issuance of the request to create the software container, and remove the one or more capabilities from the pool after association of the one or more capabilities with the software container…intercept a request to destroy (cleanup/ terminate) the software container, wherein the request to create the software container and the request to destroy the software container are on-demand requests, disassociate (detach/unbind) the one or more capabilities from the software container, and add the one or more capabilities to a pool of capabilities.

Claims 4, 10, 17, and 23:
Mohan discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 3, § 4, para. 3 and Fig. 3) wherein the one or more capabilities are hierarchical. 

Claims 5, 11, 18, and 24:
Mohan discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 1, Abstract and § 1, para. 3; pg. 3, § 4, para. 2-3) wherein the one or more capabilities include a network namespace capability, the first threshold is a computational threshold, the second threshold is a memory threshold and the request is intercepted in a Function-as-a-Service (FaaS/serverless, e.g. OpenWhisk) architecture. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (Agile Cold Starts for Scalable Serverless) in view of Kim et al. (US 10,719,367 B1).

Claims 6, 12, 19, and 25:
Mohan discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 4, § 5-5.1) employing a “pause container pool manager (PCPM)” (translator) to manage lifecycles of the one or more capabilities. Mohan does not specifically disclose the PCPM is customized/configured based on policy data. 
Kim, however, discloses an analogous system for addressing the cold start issue of serverless/FaaS architectures which employs a “worker pool module” (translator) to manage lifecycles of pre-initialized worker containers in a pool, where the worker pool module is automatically customized…based on policy data (worker reservation policy) (see at least col. 2, li. 14-63; col. 3, li. 14-34; col. 5, li. 14-54; FIG. 1).


.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (Agile Cold Starts for Scalable Serverless) in view of Baerg et al. (A Seeded-Channel Silicon-on-Insulator (SOI) MOS Technology).

Claim 13:
Mohan discloses the limitations as shown in the rejections above. Although arguably inherent, Mohan does not elaborate upon the architecture of the Intel Xeon processor and does not explicitly describe that the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. However, such transistor logic configurations are old and well-known as evidenced by Baerg disclosing “An improved silicon-on-insulator (SOI) MOSFET transistor structure is presented. The structure retains the density and low capacitance advantages of SOI, but places the transistor channel region in the single-crystal silicon substrate” (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to employ a processor which includes transistor channel regions that are positioned within the one or more substrates as taught by Baerg because the “configuration avoids floating-body effects and ensures that defects in the SO1 will not affect the channel mobility” (Baerg Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are directed to mitigating the function cold start times in serverless/FaaS environments: US 2020/0167208 A1; US 11,010,188 B1; US 2020/0117470 A1; US 2020/0081745 A1; “Mitigating Cold Starts in Serverless Platforms - A Pool-Based Approach”; “Adaptive Function Launching Acceleration in Serverless Computing Platforms”.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
08/13/2021

/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196